Exhibit 10.1

 



Execution Version

  

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

 

This Fifth Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 13th day of February, 2017, by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Borrower”), Gran Tierra Energy
Inc., a corporation duly formed and existing under the laws of the State of
Delaware (f/k/a Gran Tierra Energy Inc., a corporation duly formed and existing
under the laws of the State of Nevada, “Parent”), The Bank of Nova Scotia, as
administrative agent ( “Administrative Agent”) and Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Parent, Administrative Agent, and Lenders are parties to that
certain Credit Agreement dated as of September 18, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement as amended by this Amendment);

 

WHEREAS, pursuant to the Credit Agreement, Lenders have made certain Loans to
Borrower and provided certain other credit accommodations to Borrower;

 

WHEREAS, Borrower has requested that Administrative Agent and Lenders enter into
this Amendment to amend the Credit Agreement to, among other things, permit the
sale of certain Property located in Peru and Brazil owned by certain
Subsidiaries and the sale of the Equity Interests of such Subsidiaries owning
such Property;

 

WHEREAS, Administrative Agent, Borrower and Lenders have agreed to enter into
this Amendment to amend the Credit Agreement as more particularly set forth
herein;

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Lenders hereto hereby agree as follows:

 

Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
the conditions precedent set forth in Section 2 hereof, the Credit Agreement
shall be amended, effective as of the Fifth Amendment Effective Date, as
follows:

 

1.1       Amended and Restated Definition. Section 1.02 of the Credit Agreement
is hereby amended to amend and restate the definition of “NCIB Buyback” in its
entirety with:

 



 

 

 

“NCIB Buyback” means the normal course issuer bid made on February 8, 2017
through the facilities of the Toronto Stock Exchange and the New York Stock
Exchange by the Parent whereby the Parent has the ability to repurchase (each
such repurchase by the Parent in connection with any NCIB Buyback, a
“Repurchase”) for cancellation of up to approximately 5% of the Parent’s
aggregate shares of common Equity Interests that are issued and outstanding on
January 27, 2017, until February 12, 2018 (such date, the “Bid End Date”).

 

1.2       Amendment to Section 9.04(a)(v)(B) of the Credit Agreement. Section
9.04(a)(v)(B) of the Credit Agreement is hereby amended to read as follows:

 

(B) the aggregate amount of consideration paid by the Parent in respect of all
Repurchases for the NCIB Buyback shall not exceed $35,000,000 in the aggregate
for the NCIB Buyback;

 

1.3       Amendment to Section 9.11 of the Credit Agreement. Section 9.11 of the
Credit Agreement is hereby amended by (a) deleting “and” at the end of clause
(i) thereof, (b) deleting “.” at the end of clause (j) thereof and restating it
with “; and” and (c) inserting new clause (k) after clause (j) therein to read
as follows:

 

(k) the sale or disposition of (i) any Property located in Brazil or Peru, (ii)
any Equity Interests of any Subsidiary not constituting a Credit Party which
directly or indirectly owns solely Property located in Brazil or Peru and
immaterial Property related thereto and (iii) any loans made by the Parent or a
Subsidiary to the entity described in clause (ii); provided that (A) after
giving effect to such sale or disposition, no Default, Event of Default or
Borrowing Base Deficiency shall exist or would result therefrom, (B) such sale
or disposition does not include any Property (including any Swap Agreement)
assigned value in the then-effective Borrowing Base, and (C) the Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
certifying as to the foregoing clauses (A) and (B) within three Business Days
after the date of any such sale or disposition.

 

Section 2. Conditions Precedent. This Amendment shall be effective on the date
that each of the following conditions precedent is satisfied or waived in
accordance with Section 12.02 of the Credit Agreement (the “Fifth Amendment
Effective Date”):

 

2.1       Counterparts. Administrative Agent shall have received from Lenders
constituting at least the Majority Lenders, Parent and Borrower, counterparts
(in such number as may be requested by Administrative Agent) of this Amendment
signed on behalf of such Persons.

 

2.2       Expenses. Borrower shall have paid to Administrative Agent any and all
expenses payable to Administrative Agent (including counsel of Administrative
Agent) or Lenders pursuant to or in connection with this Amendment or as
required by the Credit Agreement.

 



2

 

 

2.3       No Default/No Event of Default/No Borrowing Base Deficiency. No
Default or Event of Default shall have occurred and be continuing and no
Borrowing Base Deficiency shall exist.

 

Section 3. Reaffirmation of Loan Documents by Parent. Parent hereby ratifies,
confirms, and acknowledges that its obligations under the Credit Agreement and
each other Loan Document are in full force and effect and that Parent continues
to unconditionally and irrevocably, jointly and severally, guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of all of the Secured Obligations, as such Secured
Obligations may have been amended by this Amendment pursuant to the Guaranty
Agreement. Parent hereby acknowledges that its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
Parent in connection with the execution and delivery of amendments to the Credit
Agreement or any of the other Loan Documents.

 

Section 4. Representations and Warranties of Parent and Borrower. To induce
Lenders and Administrative Agent to enter into this Amendment, Parent and
Borrower each hereby represents and warrants to Lenders and Administrative Agent
as follows:

 

4.1       Reaffirm Existing Representations and Warranties. Each representation
and warranty of Parent or Borrower, as applicable, contained in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects (except to the extent any such representation or warranty is qualified
by materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) on the date hereof after giving effect to the
amendments set forth herein, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such specified earlier date.

 

4.2       Due Authorization; No Conflict. The execution, delivery and
performance by Parent and Borrower of this Amendment are within Parent’s or
Borrower’s, as applicable, corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder or shareholder action
(including, without limitation, any action required to be taken by any class of
directors of Parent or Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of this Amendment). The
execution, delivery and performance by Parent and Borrower of this Amendment (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
Parent, Borrower or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Amendment, except such as have been obtained or made and
are in full force and effect other than those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of this Amendment, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Credit Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any Material Document or any
indenture, agreement or other instrument binding upon Borrower or any other
Credit Party or its Properties, or give rise to a right thereunder to require
any payment to be made by any Credit Party, and (d) will not result in the
creation or imposition of any Lien on any Property of Borrower or any other
Credit Party (other than the Liens created by the Loan Documents).

 



3

 

 

4.3       Validity and Enforceability. This Amendment constitutes a legal, valid
and binding obligation of Parent and Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

4.4       Acknowledgment of No Defenses. Parent and Borrower each acknowledges
that it has no defense to (a) Borrower’s obligation to pay the Obligations when
due, or (b) the validity, enforceability or binding effect against Borrower or
any other Credit Party of the Credit Agreement or any of the other Loan
Documents (to the extent a party thereto) or any Liens intended to be created
thereby.

 

Section 5. Miscellaneous.

 

5.1       Reaffirmation of Loan Documents. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. This Amendment
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations as it may be
increased pursuant hereto. This Amendment constitutes a Loan Document.

 

5.2       Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5.3       Counterparts. This Amendment may be executed in counterparts,
including, without limitation, by electronic signature, and all parties need not
execute the same counterpart; however, no party shall be bound by this Amendment
until Borrower, Parent and Lenders constituting at least the Majority Lenders
have executed a counterpart. Facsimiles or other electronic transmissions (e.g.
pdfs) of such executed counterparts shall be effective as originals.

 

5.4       Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

 

5.5       Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

 

5.6       Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

[Signature Pages Follow]

 

4

 

  



BORROWER:

gran tierra energy international holdings ltd. 

            By:   /s/  Adrian Coral     Name:  Adrian Coral     Title: Director
                  PARENT: GRAN TIERRA ENERGY INC.                     By:   /s/ 
Ryan Ellson     Name:  Ryan Ellson     Title: Chief Financial Officer  

 

Signature Page – Fifth Amendment

 

  

ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA,             By:    /s/  Clement
Yu     Name:  Clement Yu    

Title: Director

                    By:  /s/  Ryan Moonilal     Name: Ryan Moonilal    
Title: Analyst  

 



Signature Page – Fifth Amendment

 

 

LENDERS: 

THE BANK OF NOVA SCOTIA, as a Lender             By:    /s/  James Sotiriou    
Name:  James Sotiriou     Title: Director, International Banking                
    By:  /s/  Enrique Lopez     Name: Enrique Lopez     Title: Vice-President,
International Banking  



 



Signature Page – Fifth Amendment

 

 

SOCIÉTÉ GÉNÉRALE,
as a Lender             By:    /s/  Max Sonnonstine     Name:  Max Sonnonstine  
 

Title: Director

 

 

Signature Page – Fifth Amendment

 

 



HSBC Bank Canada,
as a Lender 

            By:    /s/  Jason Lang     Name:  Jason Lang     Title: Director    
                By:  /s/  Adam Lamb     Name: Adam Lamb     Title:
Vice-President  



 

Signature Page – Fifth Amendment

 

 



Export Development Canada,

as a Lender

            By:    /s/  Richard Leong     Name:  Richard Leong     Title: Asset
Manager                     By:  /s/  Allan T. Quiz     Name: Allan T. Quiz    
Title: Senior Asset Manager  

 

Signature Page – Fifth Amendment

 

 



Natixis, New York Branch,

as a Lender

            By:    /s/  Gabriella Davies     Name:  Gabriella Davies     Title:
Director                     By:  /s/  Morvan Mallegol     Name: Morvan Mallegol
    Title: Director  

 

Signature Page – Fifth Amendment

 

 

Royal Bank of Canada,

as a Lender

            By:      /s/  Bryn Davies     Name:  Bryn Davies     Title:
Authorized Signatory  



 



Signature Page – Fifth Amendment

 